Exhibit 10.5

 

LOGO [g607305ex10_5pg1.jpg]

Banc of America Leasing & Capital, LLC

  

Acceptance Notice/        

Pay Proceeds Authorization        

     

 

Master Loan and Security Agreement Number: 17608-70000

Equipment Security Note Number: 17608-70005 (the “Transaction”)

To: Banc of America Leasing & Capital, LLC

The undersigned hereby certifies that all property described in the
above-referenced Transaction by and between Banc of America Leasing & Capital,
LLC, and the undersigned has been furnished, that delivery and installation has
been fully completed as required, and that the such property has been
irrevocably accepted and is satisfactory in all respects to the undersigned for
purposes of the Transaction.

We hereby authorize you to disburse the proceeds of this Transaction as follows:

 

Disburse To:    Amount:  

Destination XL Group, Inc.

   $ 4,890,607.12   

TOTAL Disbursement

   $ 4,890,607.12   

 

Destination XL Group, Inc. (Debtor) By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

Date:  

9/30/13

 

Pay Proceeds Authorization 4.1.06    Page 1 of 1        



--------------------------------------------------------------------------------

 

LOGO [g607305ex10_5pg2.jpg]

 

Banc of America Leasing & Capital, LLC

   Equipment Security Note Number 17608-70005  

 

This Equipment Security Note No. 17608-70005, dated as of September 30, 2013
(this “Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description    Serial Number    Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

         See Exhibit B attached hereto      

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $4,890,607.12, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on October 30, 2013 (the “Initial Payment”) and continuing thereafter
through and including September 30, 2017 (the “Maturity Date”) (collectively,
the “Equipment Note Term”). Each Payment shall be in the amount provided below,
and due and payable on the same day of the month as the Initial Payment set
forth above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.1067 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06    Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $108,481.08.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Patricia Smith-Disu

    By:  

/s/ Dennis R. Hernreich

Printed Name:  

Patricia Smith-Disu

    Printed Name:  

Dennis R. Hernreich

Title:  

Vice President

    Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Equipment Security Note 4.1.06    Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70005

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date

Equipment Location: 2480 Fairview Ave. N, Space 145, Roseville, MN 55113

10    99187    DXL    FF-S    112943    Fixtures-Display    8/7/2012 10    99187
   DXL    FF-S    113045    Fixtures-Display    8/7/2012 10    99187    DXL   
FF-S    37870    Fixtures-Display    8/7/2012 10    99187    DXL    FF-S   
38519    Fixtures-Display    8/7/2012 10    99187    DXL    FF-S    38523   
Fixtures-Display    8/7/2012 10    99187    DXL    FF-S    37870W   
Fixtures-Display    8/7/2012 10    99187    DXL    FF-S    DI 599665   
Fixtures-Shoe Fixtures    8/7/2012 10    99187    DXL    FF-S    8291874   
Fixtures-Furniture    8/7/2012 10    99187    DXL    FF-S    030318   
Fixtures-Display    8/7/2012 10    99187    DXL    SIGNS    960923    Signs   
8/7/2012 10    99187    DXL    FF-S    98727 RI    Fixtures-Ladders    8/7/2012
10    99187    DXL    LHI-S    A73180    Fixtures-Safe    8/7/2012 10    99187
   DXL    EQUIP-S    899320    Cabling/Phones    8/7/2012 10    99187    DXL   
FF-S    218474    Fixtures-Display    8/7/2012 10    99187    DXL    FF-S   
8387291    Fixtures-Shoe Fixtures    8/7/2012 10    99187    DXL    FF-S   
0468778-IN    Tailor Shop Equip    8/7/2012 10    99187    DXL    FF-S   
0468779-IN    Tailor Shop Equip    8/7/2012 10    99187    DXL    FF-S   
0469764-IN    Tailor Shop Equip    8/7/2012 10    99187    DXL    FF-S    98988
   Fixtures-Mannequins    8/7/2012 10    99187    DXL    FF-S    2458   
Fixtures-Headsets    8/7/2012 10    99187    DXL    FF-S    37671   
Fixtures-Display    8/7/2012 10    99187    DXL    FF-S    4M-19619   
Fixtures-Display    8/7/2012 10    99187    DXL    FF-S    20539   
Fixtures-Shelving    8/7/2012 10    99187    DXL    FF-S    111830   
Fixtures-Display    8/7/2012 10    99187    DXL    FF-S    029521   
Fixtures-Display    8/7/2012 10    99187    DXL    SIGNS    24715    Signs   
8/8/2012 10    99187    DXL    FF-S    030384    Fixtures-Display    8/10/2012
10    99187    DXL    EQUIP-S    900889    Cabling/Phones    8/13/2012 10   
99187    DXL    SIGNS    5944    Signs    8/14/2012 10    99187    DXL    FF-S
   959229    Fixtures-Hangers    8/20/2012 10    99187    DXL    FF-S    051536
   Fixtures    8/22/2012 10    99187    DXL    EQUIP-S    386753    Music System
   8/28/2012 10    99187    DXL    LHI-S    18144630    Video Security System   
9/17/2012 10    99187    DXL    FF-S    968199    Fixtures-Hangers    10/12/2012
10    99187    DXL    FF-S    12155    Fixtures-Lighting    10/31/2012 10   
99187    DXL    FF-S    12156    Fixtures-Lighting    10/31/2012 10    99187   
DXL    FF-S    032300    Fixtures-Display    11/21/2012 10    99187    DXL   
FF-S    41334    Fixtures-Display    1/10/2013 10    99187    DXL    FF-S   
053760    Fixtures    2/22/2013 10    99187    DXL    FF-S    034281   
Fixtures-Display    3/31/2013 10    99187    DXL    FF-S    035114   
Fixtures-Display    5/31/2013 10    99187    DXL    FF-S    31374    Fixtures   
5/31/2013

Equipment Location: 116 S. Independence Blvd., Virginia Beach, VA 23462

10    99178    DXL    FF-S    86072    Fixtures-Display    8/14/2012 10    99178
   DXL    FF-S    86147    Fixtures-Display    8/14/2012 10    99178    DXL   
FF-S    113046    Fixtures-Display    8/14/2012 10    99178    DXL    FF-S   
37873    Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    38522   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    38616   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    38733   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    37873W   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    080612   
Fixtures-Pool Table    8/14/2012 10    99178    DXL    FF-S    081412   
Fixtures-Pool Table    8/14/2012 10    99178    DXL    FF-S    DI 601108   
Fixtures-Shoe Fixtures    8/14/2012 10    99178    DXL    FF-S    8292326   
Fixtures-Furniture    8/14/2012 10    99178    DXL    FF-S    030385   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    030383A   
Fixtures-Display    8/14/2012 10    99178    DXL    SIGNS    962575    Signs   
8/14/2012 10    99178    DXL    FF-S    98772 RI    Fixtures-Ladders   
8/14/2012 10    99178    DXL    FF-S    218473    Fixtures-Display    8/14/2012
10    99178    DXL    FF-S    5316529    Fixtures    8/14/2012 10    99178   
DXL    FF-S    78710    Fixtures    8/14/2012 10    99178    DXL    FF-S   
104988954    Fixtures-Appliances    8/14/2012 10    99178    DXL    FF-S   
8391331    Fixtures-Shoe Fixtures    8/14/2012 10    99178    DXL    FF-S   
I06156099    Fixtures-Furniture    8/14/2012 10    99178    DXL    FF-S   
0469538-IN    Tailor Shop Equip    8/14/2012 10    99178    DXL    FF-S   
0469539-IN    Tailor Shop Equip    8/14/2012 10    99178    DXL    FF-S   
0470055-IN    Tailor Shop Equip    8/14/2012 10    99178    DXL    FF-S    99121
   Fixtures-Mannequins    8/14/2012 10    99178    DXL    FF-S    2497   
Fixtures-Headsets    8/14/2012 10    99178    DXL    FF-S    011186   
Fixtures-Chairs    8/14/2012 10    99178    DXL    FF-S    011247   
Fixtures-Chairs    8/14/2012 10    99178    DXL    FF-S    4M-19634   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    20541   
Fixtures-Shelving    8/14/2012 10    99178    DXL    FF-S    112704   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    029853   
Fixtures-Display    8/14/2012 10    99178    DXL    FF-S    960719   
Fixtures-Hangers    8/15/2012 10    99178    DXL    FF-S    051546    Fixtures
   8/22/2012 10    99178    DXL    EQUIP-S    392141    Music System   
8/28/2012 10    99178    DXL    SIGNS    005.22293    Signs    8/31/2012 10   
99178    DXL    FF-S    030789    Fixtures-Display    8/31/2012 10    99178   
DXL    EQUIP-S    904407    Cabling/Phones    8/31/2012 10    99178    DXL   
LHI-S    18081190    Video Security System    8/31/2012 10    99178    DXL   
LHI-S    18081191    Video Security System    8/31/2012 10    99178    DXL   
FF-S    0471497-IN    Tailor Shop Equip    9/7/2012 10    99178    DXL    HW-C
   3757196A    Computer HW    9/10/2012 10    99178    DXL    LHI-S    A75196   
Fixtures-Safe    9/23/2012 10    99178    DXL    EQUIP-S    908984   
Cabling/Phones    9/26/2012 10    99178    DXL    FF-S    968201   
Fixtures-Hangers    10/12/2012 10    99178    DXL    FF-S    032298   
Fixtures-Display    11/21/2012 10    99178    DXL    FF-S    12352   
Fixtures-Lighting    2/3/2013

 

Page 1 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99178    DXL    FF-S    12353    Fixtures-Lighting    2/3/2013 10   
99178    DXL    FF-S    12354    Fixtures-Lighting    2/3/2013 10    99178   
DXL    FF-S    053792    Fixtures    2/22/2013 10    99178    DXL    FF-S   
034287    Fixtures-Display    3/31/2013 10    99178    DXL    FF-S    035138   
Fixtures-Display    5/31/2013 10    99178    DXL    FF-S    035144   
Fixtures-Display    5/31/2013 10    99178    DXL    FF-S    31363    Fixtures   
5/31/2013 10    99178    DXL    EQUIP-S    946588    Cabling/Phones    6/6/2013

Equipment Location: 150 Allendale Road Bldg #1, 2nd floor King of Prussia, PA
19406

10    99396    DXL    FF-S    8391332    Fixtures-Shoe Fixtures    7/31/2012 10
   99396    DXL    FF-S    112904    Fixtures-Display    8/4/2012 10    99396   
DXL    FF-S    113047    Fixtures-Display    8/4/2012 10    99396    DXL    FF-S
   37866    Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    38215   
Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    38615   
Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    37866W   
Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    38615ADD   
Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    DI 601502   
Fixtures-Shoe Fixtures    8/4/2012 10    99396    DXL    FF-S    030317   
Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    030319   
Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    217990   
Fixtures-Display    8/4/2012 10    99396    DXL    FF-S    78525    Fixtures   
8/4/2012 10    99396    DXL    FF-S    78525A    Fixtures    8/4/2012 10   
99396    DXL    FF-S    8391332A    Fixtures-Shoe Fixtures    8/4/2012 10   
99396    Destinatoin XL Group,    FF-S    99063    Fixtures-Mannequins   
8/4/2012 10    99396    Destinatoin XL Group,    FF-S    960714   
Fixtures-Hangers    8/5/2012 10    99396    Destinatoin XL Group,    FF-S   
98794 RI    Fixtures-Ladders    8/7/2012 10    99396    Destinatoin XL Group,   
FF-S    38756    Fixtures-Display    8/8/2012 10    99396    Destinatoin XL
Group,    SIGNS    964091    Signs    8/8/2012 10    99396    Destinatoin XL
Group,    FF-S    A27418-0    Fixtures-Track    8/8/2012 10    99396   
Destinatoin XL Group,    FF-S    A27418-1    Fixtures-Track    8/9/2012 10   
99396    Destinatoin XL Group,    FF-S    113240    Fixtures-Display   
8/10/2012 10    99396    Destinatoin XL Group,    FF-S    113241   
Fixtures-Display    8/10/2012 10    99396    Destinatoin XL Group,    FF-S   
030386    Fixtures-Display    8/10/2012 10    99396    Destinatoin XL Group,   
FF-S    8393387    Fixtures-Shoe Fixtures    8/10/2012 10    99396   
Destinatoin XL Group,    EQUIP-S    900888    Cabling/Phones    8/13/2012 10   
99396    Destinatoin XL Group,    FF-S    081412A    Fixtures-Pool Table   
8/14/2012 10    99396    Destinatoin XL Group,    FF-S    011461   
Fixtures-Chairs    8/14/2012 10    99396    Destinatoin XL Group,    FF-S   
37708    Fixtures-Display    8/14/2012 10    99396    Destinatoin XL Group,   
FF-S    4M-20231    Fixtures-Display    8/14/2012 10    99396    Destinatoin XL
Group,    FF-S    DI 597417    Fixtures-Shoe Fixtures    8/14/2012 10    99396
   Destinatoin XL Group,    FF-S    20543    Fixtures-Shelving    8/14/2012 10
   99396    Destinatoin XL Group,    FF-S    112338    Fixtures-Display   
8/14/2012 10    99396    Destinatoin XL Group,    FF-S    112805   
Fixtures-Display    8/14/2012 10    99396    Destinatoin XL Group,    FF-S   
101607    Fixtures-Mannequins    8/17/2012 10    99396    Destinatoin XL Group,
   FF-S    101839    Fixtures-Mannequins    8/20/2012 10    99396    Destinatoin
XL Group,    FF-S    051537    Fixtures    8/22/2012 10    99396    Destinatoin
XL Group,    LHI-S    18049273    Video Security System    8/27/2012 10    99396
   Destinatoin XL Group,    EQUIP-S    394009    Music System    8/28/2012 10   
99396    Destinatoin XL Group,    FF-S    2498    Fixtures-Headsets    8/30/2012
10    99396    Destinatoin XL Group,    FF-S    030801    Fixtures-Display   
8/31/2012 10    99396    Destinatoin XL Group,    FF-S    030808   
Fixtures-Display    8/31/2012 10    99396    Destinatoin XL Group,    LHI-S   
18080694    Video Security System    8/31/2012 10    99396    Destinatoin XL
Group,    LHI-S    A74721    Fixtures-Safe    9/4/2012 10    99396   
Destinatoin XL Group,    FF-S    8293463    Fixtures-Furniture    9/5/2012 10   
99396    Destinatoin XL Group,    SIGNS    24786    Signs    9/5/2012 10   
99396    Destinatoin XL Group,    FF-S    102474    Fixtures-Mannequins   
9/10/2012 10    99396    Destinatoin XL Group,    EQUIP-S    400523    Music
System    9/21/2012 10    99396    Destinatoin XL Group,    FF-S    8410419   
Fixtures-Shoe Fixtures    10/3/2012 10    99396    Destinatoin XL Group,    FF-S
   968202    Fixtures-Hangers    10/12/2012 10    99396    Destinatoin XL Group,
   FF-S    12161    Fixtures-Lighting    10/31/2012 10    99396    Destinatoin
XL Group,    FF-S    032305    Fixtures-Display    11/21/2012 10    99396   
Destinatoin XL Group,    EQUIP-S    928197    Cabling/Phones    1/22/2013 10   
99396    Destinatoin XL Group,    FF-S    033342    Fixtures-Display    2/3/2013
10    99396    Destinatoin XL Group,    FF-S    053789    Fixtures    2/22/2013
10    99396    Destinatoin XL Group,    FF-S    5350071    Fixtures    5/16/2013
10    99396    Destinatoin XL Group,    FF-S    035099    Fixtures-Display   
5/31/2013 10    99396    Destinatoin XL Group,    FF-S    035140   
Fixtures-Display    5/31/2013 10    99396    Destinatoin XL Group,    FF-S   
31330    Fixtures    5/31/2013

Equipment Location: 6041 Topanga Canyon Blvd., Woodland Hills, CA 91367

10    99701    Destinatoin XL Group,    FF-S    DI604180    Fixtures-Shoe
Fixtures    8/22/2012 10    99701    Destinatoin XL Group,    FF-S    112992   
Fixtures-Display    9/18/2012 10    99701    Destinatoin XL Group,    FF-S   
113349    Fixtures-Display    9/18/2012 10    99701    Destinatoin XL Group,   
FF-S    113432    Fixtures-Display    9/18/2012 10    99701    Destinatoin XL
Group,    FF-S    113506    Fixtures-Display    9/18/2012 10    99701   
Destinatoin XL Group,    FF-S    113637    Fixtures-Display    9/18/2012 10   
99701    Destinatoin XL Group,    FF-S    37896    Fixtures-Display    9/18/2012
10    99701    Destinatoin XL Group,    FF-S    37897    Fixtures-Display   
9/18/2012 10    99701    Destinatoin XL Group,    FF-S    37897W   
Fixtures-Display    9/18/2012 10    99701    Destinatoin XL Group,    FF-S   
082212    Fixtures-Pool Table    9/18/2012 10    99701    Destinatoin XL Group,
   FF-S    20544    Fixtures-Shelving    9/18/2012 10    99701    Destinatoin XL
Group,    FF-S    8293332    Fixtures-Furniture    9/18/2012 10    99701   
Destinatoin XL Group,    FF-S    030786    Fixtures-Display    9/18/2012 10   
99701    Destinatoin XL Group,    FF-S    030787    Fixtures-Display   
9/18/2012 10    99701    Destinatoin XL Group,    FF-S    030792   
Fixtures-Display    9/18/2012 10    99701    Destinatoin XL Group,    FF-S   
031307    Fixtures-Display    9/18/2012 10    99701    Destinatoin XL Group,   
FF-S    11957    Fixtures-Lighting    9/18/2012 10    99701    Destinatoin XL
Group,    FF-S    11958    Fixtures-Lighting    9/18/2012 10    99701   
Destinatoin XL Group,    FF-S    11959    Fixtures-Lighting    9/18/2012 10   
99701    Destinatoin XL Group,    FF-S    11960    Fixtures-Lighting   
9/18/2012 10    99701    Destinatoin XL Group,    FF-S    11961   
Fixtures-Lighting    9/18/2012 10    99701    Destinatoin XL Group,    FF-S   
11962    Fixtures-Lighting    9/18/2012 10    99701    Destinatoin XL Group,   
SIGNS    966441    Signs    9/18/2012 10    99701    Destinatoin XL Group,   
FF-S    A27352-1    Fixtures-Track    9/18/2012 10    99701    Destinatoin XL
Group,    FF-S    A27352-2    Fixtures-Track    9/18/2012

 

Page 2 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99701    Destinatoin XL Group,    FF-S    1251188 R9   
Fixtures-Ladders    9/18/2012 10    99701    Destinatoin XL Group,    LHI-S   
A74720    Fixtures-Safe    9/18/2012 10    99701    Destinatoin XL Group,   
HW-C    3757196B    Computer HW    9/18/2012 10    99701    Destinatoin XL
Group,    FF-S    218913    Fixtures-Display    9/18/2012 10    99701   
Destinatoin XL Group,    FF-S    219277    Fixtures-Display    9/18/2012 10   
99701    Destinatoin XL Group,    FF-S    5321596    Fixtures    9/18/2012 10   
99701    Destinatoin XL Group,    FF-S    79954    Fixtures    9/18/2012 10   
99701    Destinatoin XL Group,    FF-S    SHW678741    Fixtures    9/18/2012 10
   99701    Destinatoin XL Group,    FF-S    105045634    Fixtures-Appliances   
9/18/2012 10    99701    Destinatoin XL Group,    FF-S    105051382   
Fixtures-Appliances    9/18/2012 10    99701    Destinatoin XL Group,    FF-S   
105056934    Fixtures-Appliances    9/18/2012 10    99701    Destinatoin XL
Group,    FF-S    105086186    Fixtures-Appliances    9/18/2012 10    99701   
Destinatoin XL Group,    FF-S    8396850    Fixtures-Shoe Fixtures    9/18/2012
10    99701    Destinatoin XL Group,    FF-S    I06746731    Fixtures-Furniture
   9/18/2012 10    99701    Destinatoin XL Group,    FF-S    0471083-IN   
Tailor Shop Equip    9/18/2012 10    99701    Destinatoin XL Group,    FF-S   
0471085-IN    Tailor Shop Equip    9/18/2012 10    99701    Destinatoin XL
Group,    FF-S    0471636-IN    Tailor Shop Equip    9/18/2012 10    99701   
Destinatoin XL Group,    FF-S    102354    Fixtures-Mannequins    9/18/2012 10
   99701    Destinatoin XL Group,    FF-S    960761    Fixtures-Hangers   
9/18/2012 10    99701    Destinatoin XL Group,    FF-S    0472163-IN    Tailor
Shop Equip    9/24/2012 10    99701    Destinatoin XL Group,    EQUIP-S   
908986    Cabling/Phones    9/26/2012 10    99701    Destinatoin XL Group,   
EQUIP-S    399604    Music System    9/28/2012 10    99701    Destinatoin XL
Group,    SIGNS    005.22290    Signs    9/30/2012 10    99701    Destinatoin XL
Group,    LHI-S    18308648    Video Security System    9/30/2012 10    99701   
Destinatoin XL Group,    LHI-S    18308649    Video Security System    9/30/2012
10    99701    Destinatoin XL Group,    FF-S    105169192    Fixtures-Appliances
   10/8/2012 10    99701    Destinatoin XL Group,    FF-S    778581   
Fixtures-Appliances    10/9/2012 10    99701    Destinatoin XL Group,    FF-S   
032240    Fixtures-Display    11/20/2012 10    99701    Destinatoin XL Group,   
LHI-S    A78788    Fixtures-Safe    1/11/2013 10    99701    Destinatoin XL
Group,    EQUIP-S    925542    Cabling/Phones    2/3/2013 10    99701   
Destinatoin XL Group,    LHI-S    18870175    Video Security System    2/3/2013
10    99701    Destinatoin XL Group,    FF-S    2710    Fixtures-Headsets   
2/3/2013 10    99701    Destinatoin XL Group,    FF-S    053758    Fixtures   
2/22/2013 10    99701    Destinatoin XL Group,    FF-S    035122   
Fixtures-Display    5/31/2013 10    99701    Destinatoin XL Group,    FF-S   
31354    Fixtures    5/31/2013

Equipment Location: 11736 West Broad Street, Suite 110, Richmond, VA 23233

10    99460    Destinatoin XL Group,    FF-S    2897    Fixtures-Headsets   
10/12/2012 10    99460    Destinatoin XL Group,    FF-S    113657   
Fixtures-Display    10/23/2012 10    99460    Destinatoin XL Group,    FF-S   
114206    Fixtures-Display    10/23/2012 10    99460    Destinatoin XL Group,   
FF-S    081012    Fixtures-Chairs    10/23/2012 10    99460    Destinatoin XL
Group,    FF-S    38828    Fixtures-Display    10/23/2012 10    99460   
Destinatoin XL Group,    FF-S    38830    Fixtures-Display    10/23/2012 10   
99460    Destinatoin XL Group,    FF-S    38830ADD    Fixtures-Display   
10/23/2012 10    99460    Destinatoin XL Group,    FF-S    101712   
Fixtures-Pool Table    10/23/2012 10    99460    Destinatoin XL Group,    FF-S
   4M-20688    Fixtures-Display    10/23/2012 10    99460    Destinatoin XL
Group,    FF-S    DI609079    Fixtures-Shoe Fixtures    10/23/2012 10    99460
   Destinatoin XL Group,    FF-S    20555    Fixtures-Shelving    10/23/2012 10
   99460    Destinatoin XL Group,    FF-S    20563    Fixtures-Shelving   
10/23/2012 10    99460    Destinatoin XL Group,    FF-S    8294980   
Fixtures-Furniture    10/23/2012 10    99460    Destinatoin XL Group,    FF-S   
030809    Fixtures-Display    10/23/2012 10    99460    Destinatoin XL Group,   
FF-S    031384    Fixtures-Display    10/23/2012 10    99460    Destinatoin XL
Group,    FF-S    130680    Fixtures-Shelving    10/23/2012 10    99460   
Destinatoin XL Group,    SIGNS    974315    Signs    10/23/2012 10    99460   
Destinatoin XL Group,    FF-S    A27423-0    Fixtures-Track    10/23/2012 10   
99460    Destinatoin XL Group,    FF-S    A27423-1    Fixtures-Track   
10/23/2012 10    99460    Destinatoin XL Group,    FF-S    99093 RI   
Fixtures-Ladders    10/23/2012 10    99460    Destinatoin XL Group,    EQUIP-S
   913752    Cabling/Phones    10/23/2012 10    99460    Destinatoin XL Group,
   FF-S    219673    Fixtures-Display    10/23/2012 10    99460    Destinatoin
XL Group,    FF-S    052030    Fixtures    10/23/2012 10    99460    Destinatoin
XL Group,    FF-S    5322962    Fixtures    10/23/2012 10    99460   
Destinatoin XL Group,    FF-S    80358    Fixtures    10/23/2012 10    99460   
Destinatoin XL Group,    FF-S    SHW690116    Fixtures    10/23/2012 10    99460
   Destinatoin XL Group,    FF-S    105128817    Fixtures-Appliances   
10/23/2012 10    99460    Destinatoin XL Group,    FF-S    105133299   
Fixtures-Appliances    10/23/2012 10    99460    Destinatoin XL Group,    FF-S
   8415306    Fixtures-Shoe Fixtures    10/23/2012 10    99460    Destinatoin XL
Group,    FF-S    I07111377    Fixtures-Furniture    10/23/2012 10    99460   
Destinatoin XL Group,    FF-S    860454    Fixtures-Appliances    10/23/2012 10
   99460    Destinatoin XL Group,    FF-S    0473049-IN    Tailor Shop Equip   
10/23/2012 10    99460    Destinatoin XL Group,    FF-S    0473060-IN    Tailor
Shop Equip    10/23/2012 10    99460    Destinatoin XL Group,    FF-S    103639
   Fixtures-Mannequins    10/23/2012 10    99460    Destinatoin XL Group,   
FF-S    2485    Fixtures-Hangers    10/23/2012 10    99460    Destinatoin XL
Group,    FF-S    114593    Fixtures-Display    10/26/2012 10    99460   
Destinatoin XL Group,    EQUIP-S    406736    Music System    10/29/2012 10   
99460    Destinatoin XL Group,    LHI-S    18451298    Video Security System   
10/29/2012 10    99460    Destinatoin XL Group,    LHI-S    18451299    Video
Security System    10/29/2012 10    99460    Destinatoin XL Group,    FF-S   
114700    Fixtures-Display    10/31/2012 10    99460    Destinatoin XL Group,   
SIGNS    005.22294    Signs    10/31/2012 10    99460    Destinatoin XL Group,
   FF-S    031897    Fixtures-Display    10/31/2012 10    99460    Destinatoin
XL Group,    FF-S    703459    Fixtures-Appliances    11/2/2012 10    99460   
Destinatoin XL Group,    FF-S    0474265-IN    Tailor Shop Equip    11/5/2012 10
   99460    Destinatoin XL Group,    FF-S    031908    Fixtures-Display   
11/7/2012 10    99460    Destinatoin XL Group,    FF-S    228516   
Fixtures-Shelving    11/9/2012 10    99460    Destinatoin XL Group,    FF-S   
91417    Fixtures-Display    11/19/2012 10    99460    Destinatoin XL Group,   
FF-S    032288    Fixtures-Display    11/21/2012 10    99460    Destinatoin XL
Group,    FF-S    12358    Fixtures-Lighting    2/3/2013 10    99460   
Destinatoin XL Group,    FF-S    12359    Fixtures-Lighting    2/3/2013 10   
99460    Destinatoin XL Group,    FF-S    053750    Fixtures    2/22/2013 10   
99460    Destinatoin XL Group,    FF-S    7579    Fixtures-Lighting    3/18/2013
10    99460    Destinatoin XL Group,    FF-S    035145    Fixtures-Display   
5/31/2013 10    99460    Destinatoin XL Group,    FF-S    31337    Fixtures   
5/31/2013

Equipment Location: 5205 Campbells Run Road Pittsburg, PA 15205

10    99343    Destinatoin XL Group,    FF-S    90368    Fixtures-Display   
10/30/2012 10    99343    Destinatoin XL Group,    FF-S    113580   
Fixtures-Display    10/30/2012 10    99343    Destinatoin XL Group,    FF-S   
114415    Fixtures-Display    10/30/2012 10    99343    Destinatoin XL Group,   
FF-S    114600    Fixtures-Display    10/30/2012

 

Page 3 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99343    Destinatoin XL Group,    FF-S    080712    Fixtures-Chairs
   10/30/2012 10    99343    Destinatoin XL Group,    FF-S    38693   
Fixtures-Display    10/30/2012 10    99343    Destinatoin XL Group,    FF-S   
38694    Fixtures-Display    10/30/2012 10    99343    Destinatoin XL Group,   
FF-S    38694ADD    Fixtures-Display    10/30/2012 10    99343    Destinatoin XL
Group,    FF-S    102612    Fixtures-Pool Table    10/30/2012 10    99343   
Destinatoin XL Group,    FF-S    43-20629    Fixtures-Display    10/30/2012 10
   99343    Destinatoin XL Group,    FF-S    DI 610949    Fixtures-Shoe Fixtures
   10/30/2012 10    99343    Destinatoin XL Group,    FF-S    20554A   
Fixtures-Shelving    10/30/2012 10    99343    Destinatoin XL Group,    FF-S   
8295432    Fixtures-Furniture    10/30/2012 10    99343    Destinatoin XL Group,
   FF-S    031320    Fixtures-Display    10/30/2012 10    99343    Destinatoin
XL Group,    SIGNS    976411    Signs    10/30/2012 10    99343    Destinatoin
XL Group,    FF-S    A27414-0    Fixtures-Track    10/30/2012 10    99343   
Destinatoin XL Group,    FF-S    A27515-0    Fixtures-Track    10/30/2012 10   
99343    Destinatoin XL Group,    FF-S    99177 RI    Fixtures-Ladders   
10/30/2012 10    99343    Destinatoin XL Group,    SIGNS    25020    Signs   
10/30/2012 10    99343    Destinatoin XL Group,    FF-S    219633   
Fixtures-Display    10/30/2012 10    99343    Destinatoin XL Group,    FF-S   
052278    Fixtures    10/30/2012 10    99343    Destinatoin XL Group,    FF-S   
5324686    Fixtures    10/30/2012 10    99343    Destinatoin XL Group,    FF-S
   81217    Fixtures    10/30/2012 10    99343    Destinatoin XL Group,    FF-S
   81217A    Fixtures    10/30/2012 10    99343    Destinatoin XL Group,    FF-S
   SHW695755    Fixtures    10/30/2012 10    99343    Destinatoin XL Group,   
FF-S    105159345    Fixtures-Appliances    10/30/2012 10    99343   
Destinatoin XL Group,    FF-S    105165104    Fixtures-Appliances    10/30/2012
10    99343    Destinatoin XL Group,    FF-S    105165513    Fixtures-Appliances
   10/30/2012 10    99343    Destinatoin XL Group,    FF-S    105167409   
Fixtures-Appliances    10/30/2012 10    99343    Destinatoin XL Group,    FF-S
   8413763    Fixtures-Shoe Fixtures    10/30/2012 10    99343    Destinatoin XL
Group,    FF-S    I07436035    Fixtures-Furniture    10/30/2012 10    99343   
Destinatoin XL Group,    FF-S    920079    Fixtures-Appliances    10/30/2012 10
   99343    Destinatoin XL Group,    FF-S    0473114-IN    Tailor Shop Equip   
10/30/2012 10    99343    Destinatoin XL Group,    FF-S    0473115-IN    Tailor
Shop Equip    10/30/2012 10    99343    Destinatoin XL Group,    FF-S    103839
   Fixtures-Mannequins    10/30/2012 10    99343    Destinatoin XL Group,   
FF-S    2485    Fixtures-Hangers    10/30/2012 10    99343    Destinatoin XL
Group,    HW-C    3897324-B    Computer HW    11/5/2012 10    99343   
Destinatoin XL Group,    LHI-S    18522495    Video Security System   
11/12/2012 10    99343    Destinatoin XL Group,    LHI-S    18522496    Video
Security System    11/12/2012 10    99343    Destinatoin XL Group,    FF-S   
0475088-IN    Tailor Shop Equip    11/19/2012 10    99343    Destinatoin XL
Group,    FF-S    032260    Fixtures-Display    11/20/2012 10    99343   
Destinatoin XL Group,    FF-S    032261    Fixtures-Display    11/20/2012 10   
99343    Destinatoin XL Group,    LHI-S    A77242    Fixtures-Safe    11/20/2012
10    99343    Destinatoin XL Group,    FF-S    032310    Fixtures-Display   
11/21/2012 10    99343    Destinatoin XL Group,    FF-S    115102   
Fixtures-Display    11/27/2012 10    99343    Destinatoin XL Group,    EQUIP-S
   919780    Cabling/Phones    11/28/2012 10    99343    Destinatoin XL Group,
   SIGNS    25348    Signs    1/14/2013 10    99343    Destinatoin XL Group,   
FF-S    106311    Fixtures-Mannequins    1/29/2013 10    99343    Destinatoin XL
Group,    FF-S    114449    Fixtures-Display    2/3/2013 10    99343   
Destinatoin XL Group,    FF-S    115762    Fixtures-Display    2/3/2013 10   
99343    Destinatoin XL Group,    FF-S    12360    Fixtures-Lighting    2/3/2013
10    99343    Destinatoin XL Group,    FF-S    12361    Fixtures-Lighting   
2/3/2013 10    99343    Destinatoin XL Group,    SIGNS    25155    Signs   
2/3/2013 10    99343    Destinatoin XL Group,    EQUIP-S    406614    Music
System    2/3/2013 10    99343    Destinatoin XL Group,    FF-S    2884   
Fixtures-Headsets    2/3/2013 10    99343    Destinatoin XL Group,    FF-S   
053747    Fixtures    2/22/2013 10    99343    Destinatoin XL Group,    FF-S   
7578    Fixtures-Lighting    3/18/2013 10    99343    Destinatoin XL Group,   
FF-S    31325    Fixtures    5/31/2013

Equipment Location: 12455 Victoria Gardens LN STE#170 Rancho Cucamonga, CA 91739

10    99851    Destinatoin XL Group,    FF-S    89411    Fixtures-Display   
11/6/2012 10    99851    Destinatoin XL Group,    FF-S    113578   
Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group,    FF-S   
113579    Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group,   
FF-S    113757    Fixtures-Display    11/6/2012 10    99851    Destinatoin XL
Group,    FF-S    114198    Fixtures-Display    11/6/2012 10    99851   
Destinatoin XL Group,    FF-S    114414    Fixtures-Display    11/6/2012 10   
99851    Destinatoin XL Group,    FF-S    114542    Fixtures-Display   
11/6/2012 10    99851    Destinatoin XL Group,    FF-S    114645   
Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group,    FF-S   
114656    Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group,   
FF-S    080312    Fixtures-Chairs    11/6/2012 10    99851    Destinatoin XL
Group,    FF-S    38573    Fixtures-Display    11/6/2012 10    99851   
Destinatoin XL Group,    FF-S    38580    Fixtures-Display    11/6/2012 10   
99851    Destinatoin XL Group,    FF-S    38620    Fixtures-Display    11/6/2012
10    99851    Destinatoin XL Group,    FF-S    38624    Fixtures-Display   
11/6/2012 10    99851    Destinatoin XL Group,    FF-S    38625   
Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group,    FF-S   
38624ADD    Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group,
   FF-S    4M-20561    Fixtures-Display    11/6/2012 10    99851    Destinatoin
XL Group,    SIGNS    005.22480    Signs    11/6/2012 10    99851    Destinatoin
XL Group,    FF-S    20549    Fixtures-Shelving    11/6/2012 10    99851   
Destinatoin XL Group,    FF-S    8295197    Fixtures-Furniture    11/6/2012 10
   99851    Destinatoin XL Group,    FF-S    030788    Fixtures-Display   
11/6/2012 10    99851    Destinatoin XL Group,    FF-S    031311   
Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group    FF-S   
031314    Fixtures-Display    11/6/2012 10    99851    Destinatoin XL Group,   
FF-S    12157    Fixtures-Lighting    11/6/2012 10    99851    Destinatoin XL
Group,    SIGNS    968516    Signs    11/6/2012 10    99851    Destinatoin XL
Group,    FF-S    A27404-0    Fixtures-Track    11/6/2012 10    99851   
Destinatoin XL Group,    LHI-S    A74722    Fixtures-Safe    11/6/2012 10   
99851    Destinatoin XL Group,    FF-S    5322724    Fixtures    11/6/2012 10   
99851    Destinatoin XL Group,    FF-S    SHW682245    Fixtures    11/6/2012 10
   99851    Destinatoin XL Group,    FF-S    105113281    Fixtures-Appliances   
11/6/2012 10    99851    Destinatoin XL Group,    FF-S    105116352   
Fixtures-Appliances    11/6/2012 10    99851    Destinatoin XL Group,    FF-S   
105119124    Fixtures-Appliances    11/6/2012

 

Page 4 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99851    Destinatoin XL Group,    FF-S    105126833   
Fixtures-Appliances    11/6/2012 10    99851    Destinatoin XL Group,    FF-S   
8401612    Fixtures-Shoe Fixtures    11/6/2012 10    99851    Destinatoin XL
Group,    FF-S    I07461300    Fixtures-Furniture    11/6/2012 10    99851   
Destinatoin XL Group,    FF-S    262511    Fixtures-Appliances    11/6/2012 10
   99851    Destinatoin XL Group,    FF-S    0473387-IN    Tailor Shop Equip   
11/6/2012 10    99851    Destinatoin XL Group,    FF-S    0473388-IN    Tailor
Shop Equip    11/6/2012 10    99851    Destinatoin XL Group,    FF-S   
0474248-IN    Tailor Shop Equip    11/6/2012 10    99851    Destinatoin XL
Group,    FF-S    103838    Fixtures-Mannequins    11/6/2012 10    99851   
Destinatoin XL Group,    FF-S    2485    Fixtures-Hangers    11/6/2012 10   
99851    Destinatoin XL Group,    EQUIP-S    404669    Music System   
11/14/2012 10    99851    Destinatoin XL Group,    FF-S    032236   
Fixtures-Display    11/20/2012 10    99851    Destinatoin XL Group,    FF-S   
032314    Fixtures-Display    11/20/2012 10    99851    Destinatoin XL Group,   
FF-S    032315    Fixtures-Display    11/20/2012 10    99851    Destinatoin XL
Group,    FF-S    219355    Fixtures-Display    11/20/2012 10    99851   
Destinatoin XL Group,    FF-S    031312    Fixtures-Display    11/21/2012 10   
99851    Destinatoin XL Group,    FF-S    031313    Fixtures-Display   
11/21/2012 10    99851    Destinatoin XL Group,    FF-S    219355   
Fixtures-Display    11/21/2012 10    99851    Destinatoin XL Group,    FF-S   
219355A    Fixtures-Display    11/21/2012 10    99851    Destinatoin XL Group,
   FF-S    55265    Visual    11/26/2012 10    99851    Destinatoin XL Group,   
LHI-S    18641063    Video Security System    11/26/2012 10    99851   
Destinatoin XL Group,    LHI-S    18641064    Video Security System   
11/26/2012 10    99851    Destinatoin XL Group,    LHI-S    18641063A    Video
Security System    11/26/2012 10    99851    Destinatoin XL Group,    EQUIP-S   
919781    Cabling/Phones    11/28/2012 10    99851    Destinatoin XL Group,   
LHI-S    19046808    Video Security System    1/28/2013 10    99851   
Destinatoin XL Group,    FF-S    220176    Fixtures-Display    2/3/2013 10   
99851    Destinatoin XL Group,    FF-S    2883    Fixtures-Headsets    2/3/2013
10    99851    Destinatoin XL Group,    FF-S    053779    Fixtures    2/22/2013
10    99851    Destinatoin XL Group,    FF-S    035123    Fixtures-Display   
5/31/2013 10    99851    Destinatoin XL Group,    FF-S    31347    Fixtures   
5/31/2013

Equipment Location: 10515 N. MO-PAC Expressway Building H, Austin, TX 78759

10    99486    Destinatoin XL Group,    FF-S    90908    Fixtures-Display   
11/20/2012 10    99486    Destinatoin XL Group,    FF-S    113613   
Fixtures-Display    11/20/2012 10    99486    Destinatoin XL Group,    FF-S   
114564    Fixtures-Display    11/20/2012 10    99486    Destinatoin XL Group,   
FF-S    114687    Fixtures-Display    11/20/2012 10    99486    Destinatoin XL
Group,    FF-S    072612    Fixtures-Chairs    11/20/2012 10    99486   
Destinatoin XL Group,    FF-S    38551    Fixtures-Display    11/20/2012 10   
99486    Destinatoin XL Group,    FF-S    38554    Fixtures-Display   
11/20/2012 10    99486    Destinatoin XL Group,    FF-S    40492   
Fixtures-Display    11/20/2012 10    99486    Destinatoin XL Group,    FF-S   
38554ADD    Fixtures-Display    11/20/2012 10    99486    Destinatoin XL Group,
   FF-S    38554ADD2    Fixtures-Display    11/20/2012 10    99486   
Destinatoin XL Group,    FF-S    111412    Fixtures-Pool Table    11/20/2012 10
   99486    Destinatoin XL Group,    FF-S    4M-20560    Fixtures-Display   
11/20/2012 10    99486    Destinatoin XL Group,    FF-S    DI 612076   
Fixtures-Shoe Fixtures    11/20/2012 10    99486    Destinatoin XL Group,   
FF-S    20556    Fixtures-Shelving    11/20/2012 10    99486    Destinatoin XL
Group,    FF-S    20562    Fixtures-Shelving    11/20/2012 10    99486   
Destinatoin XL Group,    FF-S    20571    Fixtures-Shelving    11/20/2012 10   
99486    Destinatoin XL Group,    FF-S    8296135    Fixtures-Furniture   
11/20/2012 10    99486    Destinatoin XL Group,    FF-S    030817   
Fixtures-Display    11/20/2012 10    99486    Destinatoin XL Group,    FF-S   
032242    Fixtures-Display    11/20/2012 10    99486    Destinatoin XL Group,   
FF-S    11986    Fixtures-Lighting    11/20/2012 10    99486    Destinatoin XL
Group,    SIGNS    978897    Signs    11/20/2012 10    99486    Destinatoin XL
Group,    FF-S    A27399-0    Fixtures-Track    11/20/2012 10    99486   
Destinatoin XL Group,    FF-S    99266 RI    Fixtures-Ladders    11/20/2012 10
   99486    Destinatoin XL Group,    FF-S    219757    Fixtures-Display   
11/20/2012 10    99486    Destinatoin XL Group,    FF-S    5326265    Fixtures
   11/20/2012 10    99486    Destinatoin XL Group,    FF-S    81539    Fixtures
   11/20/2012 10    99486    Destinatoin XL Group,    FF-S    81539A    Fixtures
   11/20/2012 10    99486    Destinatoin XL Group,    FF-S    SHW706006   
Fixtures    11/20/2012 10    99486    Destinatoin XL Group,    FF-S    105197399
   Fixtures-Appliances    11/20/2012 10    99486    Destinatoin XL Group,   
FF-S    105197995    Fixtures-Appliances    11/20/2012 10    99486   
Destinatoin XL Group,    FF-S    105200714    Fixtures-Appliances    11/20/2012
10    99486    Destinatoin XL Group,    FF-S    105202232    Fixtures-Appliances
   11/20/2012 10    99486    Destinatoin XL Group,    FF-S    8415308   
Fixtures-Shoe Fixtures    11/20/2012 10    99486    Destinatoin XL Group,   
FF-S    I07792384    Fixtures-Furniture    11/20/2012 10    99486    Destinatoin
XL Group,    FF-S    740342    Fixtures-Appliances    11/20/2012 10    99486   
Destinatoin XL Group,    FF-S    0473960-IN    Tailor Shop Equip    11/20/2012
10    99486    Destinatoin XL Group,    FF-S    0473961-IN    Tailor Shop Equip
   11/20/2012 10    99486    Destinatoin XL Group,    FF-S    0475090-IN   
Tailor Shop Equip    11/20/2012 10    99486    Destinatoin XL Group,    FF-S   
104379    Fixtures-Mannequins    11/20/2012 10    99486    Destinatoin XL Group,
   FF-S    968398    Fixtures-Hangers    11/20/2012 10    99486    Destinatoin
XL Group,    FF-S    032277    Fixtures-Display    11/21/2012 10    99486   
Destinatoin XL Group,    FF-S    032279    Fixtures-Display    11/21/2012 10   
99486    Destinatoin XL Group,    FF-S    A27552-0    Fixtures-Track   
11/27/2012 10    99486    Destinatoin XL Group,    EQUIP-S    919778   
Cabling/Phones    11/28/2012 10    99486    Destinatoin XL Group,    HW-C   
3960139D    Computer HW    12/8/2012 10    99486    Destinatoin XL Group,   
FF-S    032676    Fixtures-Display    12/10/2012 10    99486    Destinatoin XL
Group,    SIGNS    005.22378    Signs    1/20/2013 10    99486    Destinatoin XL
Group,    LHI-S    19047674    Video Security System    1/28/2013 10    99486   
Destinatoin XL Group    LHI-S    19047675    Video Security System    1/28/2013
10    99486    Destinatoin XL Group,    FF-S    A27615-0    Fixtures-Track   
2/1/2013 10    99486    Destinatoin XL Group,    LHI-S    A78738   
Fixtures-Safe    2/3/2013 10    99486    Destinatoin XL Group,    EQUIP-S   
406191    Music System    2/3/2013 10    99486    Destinatoin XL Group,    FF-S
   3303    Fixtures-Headsets    2/3/2013 10    99486    Destinatoin XL Group,   
FF-S    053787    Fixtures    2/22/2013 10    99486    Destinatoin XL Group,   
FF-S    8107    Fixtures-Lighting    4/4/2013 10    99486    Destinatoin XL
Group,    FF-S    035127    Fixtures-Display    5/31/2013 10    99486   
Destinatoin XL Group,    FF-S    31339    Fixtures    5/31/2013

Equipment Location: 2472 Flatbush Ave. Brooklyn, NY 11234

10    99211    Destinatoin XL Group,    FF-S    90365    Fixtures-Display   
12/6/2012 10    99211    Destinatoin XL Group,    FF-S    91419   
Fixtures-Display    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
114314    Fixtures-Display    12/6/2012 10    99211    Destinatoin XL Group,   
FF-S    114430    Fixtures-Display    12/6/2012 10    99211    Destinatoin XL
Group,    FF-S    114632    Fixtures-Display    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    114655    Fixtures-Display    12/6/2012 10   
99211    Destinatoin XL Group,    FF-S    114997    Fixtures-Display   
12/6/2012

 

Page 5 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99211    Destinatoin XL Group,    FF-S    115012    Fixtures-Display
   12/6/2012 10    99211    Destinatoin XL Group,    FF-S    080912   
Fixtures-Chairs    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
38777    Fixtures-Display    12/6/2012 10    99211    Destinatoin XL Group,   
FF-S    38780    Fixtures-Display    12/6/2012 10    99211    Destinatoin XL
Group,    FF-S    40478    Fixtures-Display    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    40828    Fixtures-Display    12/6/2012 10   
99211    Destinatoin XL Group,    FF-S    38780ADD    Fixtures-Display   
12/6/2012 10    99211    Destinatoin XL Group,    FF-S    2930    Fixtures-Pool
Table    12/6/2012 10    99211    Destinatoin XL Group,    FF-S    4M-20628   
Fixtures-Display    12/6/2012 10    99211    Destinatoin XL Group,    FF-S    DI
613559    Fixtures-Shoe Fixtures    12/6/2012 10    99211    Destinatoin XL
Group,    FF-S    20560    Fixtures-Shelving    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    8296314    Fixtures-Furniture    12/6/2012 10
   99211    Destinatoin XL Group,    FF-S    032249    Fixtures-Display   
12/6/2012 10    99211    Destinatoin XL Group,    FF-S    032254   
Fixtures-Display    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
032255    Fixtures-Display    12/6/2012 10    99211    Destinatoin XL Group,   
FF-S    032286    Fixtures-Display    12/6/2012 10    99211    Destinatoin XL
Group,    FF-S    12060    Fixtures-Lighting    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    12061    Fixtures-Lighting    12/6/2012 10   
99211    Destinatoin XL Group,    FF-S    12062    Fixtures-Lighting   
12/6/2012 10    99211    Destinatoin XL Group,    SIGNS    978723    Signs   
12/6/2012 10    99211    Destinatoin XL Group,    FF-S    A27419-0   
Fixtures-Track    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
99325 RI    Fixtures-Ladders    12/6/2012 10    99211    Destinatoin XL Group,
   FF-S    99325 RI    Fixtures-Ladders    12/6/2012 10    99211    Destinatoin
XL Group,    SIGNS    24725    Signs    12/6/2012 10    99211    Destinatoin XL
Group,    FF-S    219829    Fixtures-Display    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    052336    Fixtures    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    5323020    Fixtures    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    SHW692810    Fixtures    12/6/2012 10    99211
   Destinatoin XL Group,    FF-S    SHW728633    Fixtures    12/6/2012 10   
99211    Destinatoin XL Group,    FF-S    105125591    Fixtures-Appliances   
12/6/2012 10    99211    Destinatoin XL Group,    FF-S    105181297   
Fixtures-Appliances    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
105189932    Fixtures-Appliances    12/6/2012 10    99211    Destinatoin XL
Group,    FF-S    105240276    Fixtures-Appliances    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    105245311    Fixtures-Appliances    12/6/2012
10    99211    Destinatoin XL Group,    FF-S    105245311A   
Fixtures-Appliances    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
8415309    Fixtures-Shoe Fixtures    12/6/2012 10    99211    Destinatoin XL
Group,    FF-S    I08025794    Fixtures-Furniture    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    I08049652    Fixtures-Furniture    12/6/2012 10
   99211    Destinatoin XL Group,    FF-S    244917    Fixtures-Appliances   
12/6/2012 10    99211    Destinatoin XL Group,    FF-S    978007   
Fixtures-Appliances    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
978007A    Fixtures-Appliances    12/6/2012 10    99211    Destinatoin XL Group,
   FF-S    0475092-IN    Tailor Shop Equip    12/6/2012 10    99211   
Destinatoin XL Group,    FF-S    0475094-IN    Tailor Shop Equip    12/6/2012 10
   99211    Destinatoin XL Group,    FF-S    104417    Fixtures-Mannequins   
12/6/2012 10    99211    Destinatoin XL Group,    FF-S    968398   
Fixtures-Hangers    12/6/2012 10    99211    Destinatoin XL Group,    FF-S   
032674    Fixtures-Display    12/10/2012 10    99211    Destinatoin XL Group,   
FF-S    41023    Fixtures-Display    12/13/2012 10    99211    Destinatoin XL
Group,    FF-S    0477327-IN    Tailor Shop Equip    1/11/2013 10    99211   
Destinatoin XL Group,    LHI-S    A78735    Fixtures-Safe    2/3/2013 10   
99211    Destinatoin XL Group,    EQUIP-S    924446    Cabling/Phones   
2/3/2013 10    99211    Destinatoin XL Group,    HW-C    4046432B    Computer HW
   2/3/2013 10    99211    Destinatoin XL Group,    FF-S    220385   
Fixtures-Display    2/3/2013 10    99211    Destinatoin XL Group,    EQUIP-S   
408797    Music System    2/3/2013 10    99211    Destinatoin XL Group,    FF-S
   83085    Fixtures    2/3/2013 10    99211    Destinatoin XL Group,    LHI-S
   18870113    Video Security System    2/3/2013 10    99211    Destinatoin XL
Group,    LHI-S    18870114    Video Security System    2/3/2013 10    99211   
Destinatoin XL Group,    FF-S    0476041-IN    Tailor Shop Equip    2/3/2013 10
   99211    Destinatoin XL Group,    FF-S    3550    Fixtures-Headsets   
2/3/2013 10    99211    Destinatoin XL Group,    EQUIP-S    929853   
Cabling/Phones    2/5/2013 10    99211    Destinatoin XL Group,    FF-S   
053754    Fixtures    2/22/2013 10    99211    Destinatoin XL Group,    SIGNS   
25556    Signs    2/28/2013 10    99211    Destinatoin XL Group,    EQUIP-S   
940001    Cabling/Phones    4/19/2013 10    99211    Destinatoin XL Group,   
FF-S    035136    Fixtures-Display    5/31/2013 10    99211    Destinatoin XL
Group,    FF-S    31376    Fixtures    5/31/2013

Equipment Location: 3931 28th St. SE, Grand Rapids, Ml 49512

10    99273    Destinatoin XL Group,    FF-S    114162    Fixtures-Display   
12/18/2012 10    99273    Destinatoin XL Group,    FF-S    114266   
Fixtures-Display    12/18/2012 10    99273    Destinatoin XL Group,    FF-S   
114379    Fixtures-Display    12/18/2012 10    99273    Destinatoin XL Group,   
FF-S    114831    Fixtures-Display    12/18/2012 10    99273    Destinatoin XL
Group,    FF-S    114887    Fixtures-Display    12/18/2012 10    99273   
Destinatoin XL Group,    FF-S    115208    Fixtures-Display    12/18/2012 10   
99273    Destinatoin XL Group,    FF-S    115325    Fixtures-Display   
12/18/2012 10    99273    Destinatoin XL Group,    FF-S    011728   
Fixtures-Chairs    12/18/2012 10    99273    Destinatoin XL Group,    FF-S   
39799    Fixtures-Display    12/18/2012 10    99273    Destinatoin XL Group,   
FF-S    39803    Fixtures-Display    12/18/2012 10    99273    Destinatoin XL
Group,    FF-S    39805    Fixtures-Display    12/18/2012 10    99273   
Destinatoin XL Group,    FF-S    39806    Fixtures-Display    12/18/2012 10   
99273    Destinatoin XL Group,    FF-S    39807    Fixtures-Display   
12/18/2012 10    99273    Destinatoin XL Group,    FF-S    40753   
Fixtures-Display    12/18/2012 10    99273    Destinatoin XL Group,    FF-S   
41035    Fixtures-Display    12/18/2012 10    99273    Destinatoin XL Group,   
FF-S    39799ADD    Fixtures-Display    12/18/2012 10    99273    DXL    FF-S   
102612    Fixtures-Pool Table    12/18/2012 10    99273    DXL    FF-S    DI
608842    Fixtures-Shoe Fixtures    12/18/2012 10    99273    DXL    FF-S    DI
608843    Fixtures-Shoe Fixtures    12/18/2012 10    99273    DXL    FF-S    DI
617196    Fixtures-Shoe Fixtures    12/18/2012 10    99273    DXL    FF-S    DI
617197    Fixtures-Shoe Fixtures    12/18/2012 10    99273    DXL    FF-S   
20566    Fixtures-Shelving    12/18/2012 10    99273    DXL    FF-S    8296202
   Fixtures-Furniture    12/18/2012 10    99273    DXL    FF-S    032251   
Fixtures-Display    12/18/2012 10    99273    DXL    FF-S    032257   
Fixtures-Display    12/18/2012 10    99273    DXL    FF-S    032258   
Fixtures-Display    12/18/2012 10    99273    DXL    FF-S    032656   
Fixtures-Display    12/18/2012 10    99273    DXL    FF-S    032657   
Fixtures-Display    12/18/2012 10    99273    DXL    SIGNS    980989    Signs   
12/18/2012 10    99273    DXL    FF-S    A27491    Fixtures-Track    12/18/2012
10    99273    DXL    FF-S    99342 RI    Fixtures-Ladders    12/18/2012

 

Page 6 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99273    DXL    SIGNS    25343    Signs    12/18/2012 10    99273   
DXL    HW-C    3960139C    Computer HW    12/18/2012 10    99273    DXL    FF-S
   219724    Fixtures-Display    12/18/2012 10    99273    DXL    FF-S    052519
   Fixtures    12/18/2012 10    99273    DXL    FF-S    5328608    Fixtures   
12/18/2012 10    99273    DXL    FF-S    81914    Fixtures    12/18/2012 10   
99273    DXL    FF-S    55265    Visual    12/18/2012 10    99273    DXL    FF-S
   SHW716261    Fixtures    12/18/2012 10    99273    DXL    FF-S    105158450
   Fixtures-Appliances    12/18/2012 10    99273    DXL    FF-S    105159118   
Fixtures-Appliances    12/18/2012 10    99273    DXL    FF-S    105167253   
Fixtures-Appliances    12/18/2012 10    99273    DXL    FF-S    105221320   
Fixtures-Appliances    12/18/2012 10    99273    DXL    FF-S    105235338   
Fixtures-Appliances    12/18/2012 10    99273    DXL    FF-S    8420533   
Fixtures-Shoe Fixtures    12/18/2012 10    99273    DXL    FF-S    I07765945   
Fixtures-Furniture    12/18/2012 10    99273    DXL    FF-S    I07786023   
Fixtures-Furniture    12/18/2012 10    99273    DXL    FF-S    666619   
Fixtures-Appliances    12/18/2012 10    99273    DXL    FF-S    0473539-IN   
Tailor Shop Equip    12/18/2012 10    99273    DXL    FF-S    0473540-IN   
Tailor Shop Equip    12/18/2012 10    99273    DXL    FF-S    0475473-IN   
Tailor Shop Equip    12/18/2012 10    99273    DXL    FF-S    104381   
Fixtures-Mannequins    12/18/2012 10    99273    DXL    FF-S    010213   
Fixtures-Pool Table    1/2/2013 10    99273    DXL    LHI-S    18932867    Video
Security System    1/14/2013 10    99273    DXL    LHI-S    18932868    Video
Security System    1/14/2013 10    99273    DXL    FF-S    92813   
Fixtures-Display    2/3/2013 10    99273    DXL    FF-S    92816   
Fixtures-Display    2/3/2013 10    99273    DXL    HW-S    137775    POS
Register    2/3/2013 10    99273    DXL    FF-S    12344    Fixtures-Lighting   
2/3/2013 10    99273    DXL    FF-S    12346    Fixtures-Lighting    2/3/2013 10
   99273    DXL    EQUIP-S    924449    Cabling/Phones    2/3/2013 10    99273
   DXL    EQUIP-S    924968    Cabling/Phones    2/3/2013 10    99273    DXL   
FF-S    220590    Fixtures-Display    2/3/2013 10    99273    DXL    EQUIP-S   
406168    Music System    2/3/2013 10    99273    DXL    FF-S    3552   
Fixtures-Headsets    2/3/2013 10    99273    DXL    FF-S    053790    Fixtures
   2/22/2013 10    99273    DXL    LHI-S    A80297    Fixtures-Safe    2/26/2013
10    99273    DXL    FF-S    31323    Fixtures    5/31/2013

Equipment Location: Regency Square 2406 West Brandon Blvd., Brandon, FL 33511

10    99482    DXL    FF-S    94456    Fixtures-Display    2/19/2013 10    99482
   DXL    FF-S    115511    Fixtures-Display    2/19/2013 10    99482    DXL   
FF-S    115827    Fixtures-Display    2/19/2013 10    99482    DXL    FF-S   
115947    Fixtures-Display    2/19/2013 10    99482    DXL    FF-S    115958   
Fixtures-Display    2/19/2013 10    99482    DXL    FF-S    112112   
Fixtures-Chairs    2/19/2013 10    99482    DXL    FF-S    41259   
Fixtures-Display    2/19/2013 10    99482    DXL    FF-S    41572   
Fixtures-Display    2/19/2013 10    99482    DXL    FF-S    41962   
Fixtures-Display    2/19/2013 10    99482    DXL    FF-S    41572ADD   
Fixtures-Display    2/19/2013 10    99482    DXL    FF-S    2969   
Fixtures-Pool Table    2/19/2013 10    99482    DXL    FF-S    4M-21620   
Fixtures-Display    2/19/2013 10    99482    DXL    FF-S    DI 623336   
Fixtures-Shoe Fixtures    2/19/2013 10    99482    DXL    HW-S    137775    POS
Register    2/19/2013 10    99482    DXL    FF-S    20582    Fixtures-Shelving
   2/19/2013 10    99482    DXL    FF-S    20587    Fixtures-Shelving   
2/19/2013 10    99482    DXL    FF-S    8299489    Fixtures-Furniture   
2/19/2013 10    99482    DXL    FF-S    033343    Fixtures-Display    2/19/2013
10    99482    DXL    FF-S    033344    Fixtures-Display    2/19/2013 10   
99482    DXL    FF-S    033660    Fixtures-Display    2/19/2013 10    99482   
DXL    FF-S    033677    Fixtures-Display    2/19/2013 10    99482    DXL   
FF-S    134340    Fixtures-Shelving    2/19/2013 10    99482    DXL    FF-S   
12362    Fixtures-Lighting    2/19/2013 10    99482    DXL    SIGNS    993859   
Signs    2/19/2013 10    99482    DXL    FF-S    A27611-0    Fixtures-Track   
2/19/2013 10    99482    DXL    FF-S    A27553-0    Fixtures-Track    2/19/2013
10    99482    DXL    FF-S    99660 RI    Fixtures-Ladders    2/19/2013 10   
99482    DXL    HW-C    4221281-A    Computer HW    2/19/2013 10    99482    DXL
   FF-S    053580    Fixtures    2/19/2013 10    99482    DXL    FF-S    5336225
   Fixtures    2/19/2013 10    99482    DXL    FF-S    84422    Fixtures   
2/19/2013 10    99482    DXL    FF-S    55265    Visual    2/19/2013 10    99482
   DXL    FF-S    SHW769421    Fixtures    2/19/2013 10    99482    DXL    FF-S
   105428894    Fixtures-Appliances    2/19/2013 10    99482    DXL    FF-S   
105435235    Fixtures-Appliances    2/19/2013 10    99482    DXL    FF-S   
105442484    Fixtures-Appliances    2/19/2013 10    99482    DXL    FF-S   
8442010    Fixtures-Shoe Fixtures    2/19/2013 10    99482    DXL    FF-S   
I10001336    Fixtures-Furniture    2/19/2013 10    99482    DXL    FF-S   
673997    Fixtures-Appliances    2/19/2013 10    99482    DXL    HW-S    678447C
   Computer HW    2/19/2013 10    99482    DXL    HW-S    678447H    Computer HW
   2/19/2013 10    99482    DXL    FF-S    0478537-IN    Tailor Shop Equip   
2/19/2013 10    99482    DXL    FF-S    0478538-IN    Tailor Shop Equip   
2/19/2013 10    99482    DXL    FF-S    0479180-IN    Tailor Shop Equip   
2/19/2013 10    99482    DXL    FF-S    106593    Fixtures-Mannequins   
2/19/2013 10    99482    DXL    FF-S    106676    Fixtures-Mannequins   
2/19/2013 10    99482    DXL    EQUIP-S    932587    Cabling/Phones    2/25/2013
10    99482    DXL    EQUIP-S    932586    Cabling/Phones    2/25/2013 10   
99482    DXL    LHI-S    A80298    Fixtures-Safe    2/26/2013 10    99482    DXL
   LHI-S    A80308    Fixtures-Safe    2/26/2013 10    99482    DXL    EQUIP-S
   423249    Music System    2/26/2013 10    99482    DXL    SIGNS    005.22503
   Signs    2/28/2013 10    99482    DXL    FF-S    37350    Fixtures-Headsets
   3/7/2013 10    99482    DXL    FF-S    116257    Fixtures-Display   
3/13/2013 10    99482    DXL    LHI-S    19345713    Video Security System   
3/18/2013 10    99482    DXL    LHI-S    19345714    Video Security System   
3/18/2013 10    99482    DXL    LHI-S    19345753    Video Security System   
3/18/2013 10    99482    DXL    FF-S    116933    Fixtures-Display    5/3/2013

 

Page 7 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99482    DXL    FF-S    035134    Fixtures-Display    5/31/2013 10   
99482    DXL    FF-S    31338    Fixtures    5/31/2013 10    99482    DXL   
FF-S    8303632    Fixtures-Furniture    6/20/2013

Equipment Location: 2329 Cottman Ave Space 51, Philadelphia, PA 19149

10    99383    DXL    FF-S    95873    Fixtures-Display    3/26/2013 10    99383
   DXL    FF-S    115988    Fixtures-Display    3/26/2013 10    99383    DXL   
FF-S    116189    Fixtures-Display    3/26/2013 10    99383    DXL    FF-S   
116220    Fixtures-Display    3/26/2013 10    99383    DXL    FF-S    116354   
Fixtures-Display    3/26/2013 10    99383    DXL    FF-S    011702   
Fixtures-Chairs    3/26/2013 10    99383    DXL    FF-S    39130   
Fixtures-Display    3/26/2013 10    99383    DXL    FF-S    42235   
Fixtures-Display    3/26/2013 10    99383    DXL    FF-S    42404   
Fixtures-Display    3/26/2013 10    99383    DXL    FF-S    2989   
Fixtures-Pool Table    3/26/2013 10    99383    DXL    FF-S    DI 627580   
Fixtures-Shoe Fixtures    3/26/2013 10    99383    DXL    FF-S    0020589   
Fixtures-Shelving    3/26/2013 10    99383    DXL    FF-S    8300520   
Fixtures-Furniture    3/26/2013 10    99383    DXL    FF-S    033659   
Fixtures-Display    3/26/2013 10    99383    DXL    FF-S    033854   
Fixtures-Display    3/26/2013 10    99383    DXL    SIGNS    994690    Signs   
3/26/2013 10    99383    DXL    FF-S    A27452-0    Fixtures-Track    3/26/2013
10    99383    DXL    FF-S    99807 RI    Fixtures-Ladders    3/26/2013 10   
99383    DXL    LHI-S    A80254    Fixtures-Safe    3/26/2013 10    99383    DXL
   LHI-S    A80312    Fixtures-Safe    3/26/2013 10    99383    DXL    FF-S   
221348    Fixtures-Display    3/26/2013 10    99383    DXL    FF-S    054082   
Fixtures    3/26/2013 10    99383    DXL    EQUIP-S    427213    Music System   
3/26/2013 10    99383    DXL    FF-S    5339815    Fixtures    3/26/2013 10   
99383    DXL    FF-S    85032    Fixtures    3/26/2013 10    99383    DXL   
FF-S    85032A    Fixtures    3/26/2013 10    99383    DXL    FF-S    55265   
Visual    3/26/2013 10    99383    DXL    FF-S    SHW778377    Fixtures   
3/26/2013 10    99383    DXL    FF-S    105424931    Fixtures-Appliances   
3/26/2013 10    99383    DXL    FF-S    8450441    Fixtures-Shoe Fixtures   
3/26/2013 10    99383    DXL    FF-S    I10135358    Fixtures-Furniture   
3/26/2013 10    99383    DXL    HW-S    678447A    Computer HW    3/26/2013 10
   99383    DXL    HW-S    678447F    Computer HW    3/26/2013 10    99383   
DXL    FF-S    0480090-IN    Tailor Shop Equip    3/26/2013 10    99383    DXL
   FF-S    0480091-IN    Tailor Shop Equip    3/26/2013 10    99383    DXL   
FF-S    0480703-IN    Tailor Shop Equip    3/26/2013 10    99383    DXL    FF-S
   108843    Fixtures-Mannequins    3/26/2013 10    99383    DXL    FF-S    3884
   Fixtures-Headsets    3/26/2013 10    99383    DXL    FF-S    054510   
Fixtures    3/28/2013 10    99383    DXL    FF-S    034276    Fixtures-Display
   3/31/2013 10    99383    DXL    SIGNS    25677    Signs    4/1/2013 10   
99383    DXL    EQUIP-S    937470    Cabling/Phones    4/2/2013 10    99383   
DXL    HW-C    4351586B    Computer HW    4/4/2013 10    99383    DXL    LHI-S
   19505905    Video Security System    4/8/2013 10    99383    DXL    LHI-S   
19505906    Video Security System    4/8/2013 10    99383    DXL    EQUIP-S   
940040    Cabling/Phones    4/19/2013 10    99383    DXL    FF-S    035141   
Fixtures-Display    5/31/2013 10    99383    DXL    FF-S    12658   
Fixtures-Lighting    5/31/2013 10    99383    DXL    FF-S    31328    Fixtures
   5/31/2013

Equipment Location: 815 Goucher Blvd., Towson, MD 21286

10    99513    DXL    FF-S    116472    Fixtures-Display    5/28/2013 10   
99513    DXL    FF-S    116577    Fixtures-Display    5/28/2013 10    99513   
DXL    FF-S    116604    Fixtures-Display    5/28/2013 10    99513    DXL   
FF-S    012772    Fixtures-Chairs    5/28/2013 10    99513    DXL    FF-S   
42665    Fixtures-Display    5/28/2013 10    99513    DXL    FF-S    43107   
Fixtures-Display    5/28/2013 10    99513    DXL    FF-S    44082   
Fixtures-Display    5/28/2013 10    99513    DXL    FF-S    42715ADD   
Fixtures-Display    5/28/2013 10    99513    DXL    FF-S    3025   
Fixtures-Pool Table    5/28/2013 10    99513    DXL    LHI-S    38015    Signs
   5/28/2013 10    99513    DXL    FF-S    19063    Fixtures-Display   
5/28/2013 10    99513    DXL    FF-S    DI 630865    Fixtures-Shoe Fixtures   
5/28/2013 10    99513    DXL    FF-S    20592    Fixtures-Shelving    5/28/2013
10    99513    DXL    FF-S    8302468    Fixtures-Furniture    5/28/2013 10   
99513    DXL    FF-S    034424    Fixtures-Display    5/28/2013 10    99513   
DXL    FF-S    034692    Fixtures-Display    5/28/2013 10    99513    DXL   
FF-S    034772    Fixtures-Display    5/28/2013 10    99513    DXL    FF-S   
136310    Fixtures-Shelving    5/28/2013 10    99513    DXL    SIGNS    1005242
   Signs    5/28/2013 10    99513    DXL    FF-S    A27641-0    Fixtures-Track
   5/28/2013 10    99513    DXL    FF-S    99947 RI    Fixtures-Ladders   
5/28/2013 10    99513    DXL    LHI-S    A81596    Fixtures-Safe    5/28/2013 10
   99513    DXL    LHI-S    A82824    Fixtures-Safe    5/28/2013 10    99513   
DXL    SIGNS    25829    Signs    5/28/2013 10    99513    DXL    FF-S    054596
   Fixtures    5/28/2013 10    99513    DXL    FF-S    5347854    Fixtures   
5/28/2013 10    99513    DXL    FF-S    SHW804294    Fixtures    5/28/2013 10   
99513    DXL    LHI-S    19836903    Video Security System    5/28/2013 10   
99513    DXL    LHI-S    19836904    Video Security System    5/28/2013 10   
99513    DXL    LHI-S    19836960    Video Security System    5/28/2013 10   
99513    DXL    FF-S    8460276    Fixtures-Shoe Fixtures    5/28/2013 10   
99513    DXL    FF-S    I11301194    Fixtures-Furniture    5/28/2013 10    99513
   DXL    FF-S    I11344700    Fixtures-Furniture    5/28/2013 10    99513   
DXL    FF-S    0483299-IN    Tailor Shop Equip    5/28/2013 10    99513    DXL
   FF-S    0483300-IN    Tailor Shop Equip    5/28/2013 10    99513    DXL   
FF-S    0483743-IN    Tailor Shop Equip    5/28/2013 10    99513    DXL    FF-S
   111510    Fixtures-Mannequins    5/28/2013 10    99513    DXL    FF-S   
111513    Fixtures-Mannequins    5/28/2013 10    99513    DXL    FF-S    4211   
Fixtures-Headsets    5/28/2013 10    99513    DXL    EQUIP-S    431341    Music
System    5/29/2013 10    99513    DXL    FF-S    12659    Fixtures-Lighting   
6/3/2013

 

Page 8 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99513    DXL    EQUIP-S    946593    Cabling/Phones    6/6/2013 10   
99513    DXL    FF-S    035153    Fixtures-Display    6/11/2013 10    99513   
DXL    FF-S    035165    Fixtures-Display    6/11/2013 10    99513    DXL   
FF-S    035166    Fixtures-Display    6/11/2013 10    99513    DXL    FF-S   
035265    Fixtures-Display    6/13/2013 10    99513    DXL    SIGNS    26004   
Signs    6/29/2013 10    99513    DXL    HW-C    4601926-F    Computer HW   
7/5/2013

Equipment Location: 6718-E Ritchie Highway, Glen Burnie, MD 21061

10    99225    DXL    FF-S    116901    Fixtures-Display    6/25/2013 10   
99225    DXL    FF-S    117409    Fixtures-Display    6/25/2013 10    99225   
DXL    FF-S    117432    Fixtures-Display    6/25/2013 10    99225    DXL   
FF-S    117539    Fixtures-Display    6/25/2013 10    99225    DXL    FF-S   
012530    Fixtures-Chairs    6/25/2013 10    99225    DXL    FF-S    44055   
Fixtures-Display    6/25/2013 10    99225    DXL    FF-S    44448   
Fixtures-Display    6/25/2013 10    99225    DXL    FF-S    3031   
Fixtures-Pool Table    6/25/2013 10    99225    DXL    LHI-S    38839    Signs
   6/25/2013 10    99225    DXL    FF-S    19118    Fixtures-Display   
6/25/2013 10    99225    DXL    FF-S    DI639457    Fixtures-Shoe Fixtures   
6/25/2013 10    99225    DXL    FF-S    20596    Fixtures-Shelving    6/25/2013
10    99225    DXL    FF-S    8303548    Fixtures-Furniture    6/25/2013 10   
99225    DXL    FF-S    034771    Fixtures-Display    6/25/2013 10    99225   
DXL    FF-S    035152    Fixtures-Display    6/25/2013 10    99225    DXL   
FF-S    035154    Fixtures-Display    6/25/2013 10    99225    DXL    FF-S   
035163    Fixtures-Display    6/25/2013 10    99225    DXL    FF-S    035266   
Fixtures-Display    6/25/2013 10    99225    DXL    FF-S    136980   
Fixtures-Shelving    6/25/2013 10    99225    DXL    FF-S    136981   
Fixtures-Shelving    6/25/2013 10    99225    DXL    SIGNS    1014187    Signs
   6/25/2013 10    99225    DXL    FF-S    A27653-0    Fixtures-Track   
6/25/2013 10    99225    DXL    FF-S    100305RI    Fixtures-Ladders   
6/25/2013 10    99225    DXL    LHI-S    A83086    Fixtures-Safe    6/25/2013 10
   99225    DXL    SIGNS    25976    Signs    6/25/2013 10    99225    DXL   
FF-S    055899    Fixtures    6/25/2013 10    99225    DXL    FF-S    5350514   
Fixtures    6/25/2013 10    99225    DXL    FF-S    88519    Fixtures   
6/25/2013 10    99225    DXL    FF-S    88519A    Fixtures    6/25/2013 10   
99225    DXL    FF-S    88519A    Fixtures    6/25/2013 10    99225    DXL   
FF-S    SHW836885    Fixtures    6/25/2013 10    99225    DXL    FF-S   
I11665031    Fixtures-Furniture    6/25/2013 10    99225    DXL    FF-S   
I11725112    Fixtures-Furniture    6/25/2013 10    99225    DXL    FF-S   
445563    Fixtures-Appliances    6/25/2013 10    99225    DXL    FF-S   
0484145-IN    Tailor Shop Equip    6/25/2013 10    99225    DXL    FF-S   
0484152-IN    Tailor Shop Equip    6/25/2013 10    99225    DXL    FF-S   
0485025-IN    Tailor Shop Equip    6/25/2013 10    99225    DXL    FF-S   
112409    Fixtures-Mannequins    6/25/2013 10    99225    DXL    FF-S    4301   
Fixtures-Headsets    6/25/2013 10    99225    DXL    FF-S    105830023   
Fixtures-Appliances    6/27/2013 10    99225    DXL    FF-S    113271   
Fixtures-Mannequins    6/27/2013 10    99225    DXL    FF-S    105832068   
Fixtures-Appliances    6/28/2013 10    99225    DXL    LHI-S    50043633   
Video Security System    6/30/2013 10    99225    DXL    LHI-S    50043634   
Video Security System    6/30/2013 10    99225    DXL    FF-S    12663   
Fixtures-Lighting    7/1/2013 10    99225    DXL    HW-C    4601926-B   
Computer HW    7/5/2013 10    99225    DXL    FF-S    301090    Fixtures-Hangers
   7/9/2013 10    99225    DXL    FF-S    105863577    Fixtures-Appliances   
7/11/2013 10    99225    DXL    Equip-S    952436    Cabling/Phones    7/12/2013
10    99225    DXL    FF-S    118071    Fixtures-Display    7/31/2013 10   
99225    DXL    SIGNS    26158    Signs    8/12/2013

Equipment Location: 1111 Mutual Way, Grand Chute, WI 54913

10    99428    DXL    FF-S    117327    Fixtures-Display    6/25/2013 10   
99428    DXL    FF-S    117407    Fixtures-Display    6/25/2013 10    99428   
DXL    FF-S    012779    Fixtures-Chairs    6/25/2013 10    99428    DXL    FF-S
   43836    Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    44142   
Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    44522   
Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    44640   
Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    03031   
Fixtures-Pool Table    6/25/2013 10    99428    DXL    LHI-S    38351    Signs
   6/25/2013 10    99428    DXL    FF-S    19111    Fixtures-Display   
6/25/2013 10    99428    DXL    FF-S    DI 638299    Fixtures-Shoe Fixtures   
6/25/2013 10    99428    DXL    SIGNS    005.22830    Signs    6/25/2013 10   
99428    DXL    FF-S    20594    Fixtures-Shelving    6/25/2013 10    99428   
DXL    FF-S    20607    Fixtures-Shelving    6/25/2013 10    99428    DXL   
FF-S    035157    Fixtures-Display    6/25/2013 10    99428    DXL    FF-S   
035158    Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    035161   
Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    035162   
Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    035267   
Fixtures-Display    6/25/2013 10    99428    DXL    FF-S    137690   
Fixtures-Shelving    6/25/2013 10    99428    DXL    FF-S    027425-0   
Fixtures-Track    6/25/2013 10    99428    DXL    FF-S    A27686-0   
Fixtures-Track    6/25/2013 10    99428    DXL    FF-S    100256RI   
Fixtures-Ladders    6/25/2013 10    99428    DXL    LHI-S    A82954   
Fixtures-Safe    6/25/2013 10    99428    DXL    HW-C    4521149-B    Computer
HW    6/25/2013 10    99428    DXL    FF-S    055766    Fixtures    6/25/2013 10
   99428    DXL    FF-S    5350076    Fixtures    6/25/2013 10    99428    DXL
   FF-S    88031    Fixtures    6/25/2013 10    99428    DXL    FF-S   
SHW830396    Fixtures    6/25/2013 10    99428    DXL    FF-S    SHW849144   
Fixtures    6/25/2013 10    99428    DXL    FF-S    105744323   
Fixtures-Appliances    6/25/2013 10    99428    DXL    FF-S    105744534   
Fixtures-Appliances    6/25/2013 10    99428    DXL    FF-S    105750347   
Fixtures-Appliances    6/25/2013 10    99428    DXL    FF-S    8471408   
Fixtures-Shoe Fixtures    6/25/2013 10    99428    DXL    FF-S    I12045255   
Fixtures-Furniture    6/25/2013

 

Page 9 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99428    DXL    FF-S    219368    Fixtures-Appliances    6/25/2013 10
   99428    DXL    FF-S    0483008-IN    Tailor Shop Equip    6/25/2013 10   
99428    DXL    FF-S    0483009-IN    Tailor Shop Equip    6/25/2013 10    99428
   DXL    FF-S    0483588-IN    Tailor Shop Equip    6/25/2013 10    99428   
DXL    FF-S    112404    Fixtures-Mannequins    6/25/2013 10    99428    DXL   
FF-S    4267    Fixtures-Headsets    6/25/2013 10    99428    DXL    FF-S   
44712    Fixtures-Display    6/26/2013 10    99428    DXL    LHI-S    50043672
   Video Security System    6/30/2013 10    99428    DXL    LHI-S    50043673   
Video Security System    6/30/2013 10    99428    DXL    FF-S    035467   
Fixtures-Display    6/30/2013 10    99428    DXL    FF-S    301090   
Fixtures-Hangers    7/9/2013 10    99428    DXL    Equip-S    952439   
Cabling/Phones    7/12/2013

Equipment Location: 1730 Clements Bridge Rd. Deptford, NJ 08096

10    99371    DXL    FF-S    117254    Fixtures-Display    7/2/2013 10    99371
   DXL    FF-S    117511    Fixtures-Display    7/2/2013 10    99371    DXL   
FF-S    117559    Fixtures-Display    7/2/2013 10    99371    DXL    FF-S   
012493    Fixtures-Chairs    7/2/2013 10    99371    DXL    FF-S    44073   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    44361   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    44538   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    3042    Fixtures-Pool
Table    7/2/2013 10    99371    DXL    LHI-S    38840    Signs    7/2/2013 10
   99371    DXL    FF-S    19117    Fixtures-Display    7/2/2013 10    99371   
DXL    FF-S    DI640021    Fixtures-Shoe Fixtures    7/2/2013 10    99371    DXL
   FF-S    20602    Fixtures-Shelving    7/2/2013 10    99371    DXL    FF-S   
8303550    Fixtures-Furniture    7/2/2013 10    99371    DXL    FF-S    035160
   Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    035268   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    035378   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    035380   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    035381   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    035465   
Fixtures-Display    7/2/2013 10    99371    DXL    FF-S    137100   
Fixtures-Shelving    7/2/2013 10    99371    DXL    SIGNS    1016461    Signs   
7/2/2013 10    99371    DXL    FF-S    A27648-0    Fixtures-Track    7/2/2013 10
   99371    DXL    FF-S    100340RI    Fixtures-Ladders    7/2/2013 10    99371
   DXL    LHI-S    A83087    Fixtures-Safe    7/2/2013 10    99371    DXL   
FF-S    055942    Fixtures    7/2/2013 10    99371    DXL    FF-S    5353163   
Fixtures    7/2/2013 10    99371    DXL    FF-S    88523    Fixtures    7/2/2013
10    99371    DXL    FF-S    SHW839770    Fixtures    7/2/2013 10    99371   
DXL    FF-S    105762532    Fixtures-Appliances    7/2/2013 10    99371    DXL
   FF-S    105763468    Fixtures-Appliances    7/2/2013 10    99371    DXL   
FF-S    105776056    Fixtures-Appliances    7/2/2013 10    99371    DXL    FF-S
   8473410    Fixtures-Shoe Fixtures    7/2/2013 10    99371    DXL    FF-S   
I11665046    Fixtures-Furniture    7/2/2013 10    99371    DXL    FF-S   
I11703478    Fixtures-Furniture    7/2/2013 10    99371    DXL    FF-S    413531
   Fixtures-Appliances    7/2/2013 10    99371    DXL    FF-S    0484532-IN   
Tailor Shop Equip    7/2/2013 10    99371    DXL    FF-S    0484534-IN    Tailor
Shop Equip    7/2/2013 10    99371    DXL    FF-S    0485323-IN    Tailor Shop
Equip    7/2/2013 10    99371    DXL    FF-S    112408    Fixtures-Mannequins   
7/2/2013 10    99371    DXL    FF-S    4460    Fixtures-Headsets    7/2/2013 10
   99371    DXL    FF-S    9070302-CM    Tailor Shop Equip    7/3/2013 10   
99371    DXL    HW-C    4601926-C    Computer HW    7/5/2013 10    99371    DXL
   FF-S    12727    Fixtures-Lighting    7/5/2013 10    99371    DXL    FF-S   
117719    Fixtures-Display    7/10/2013 10    99371    DXL    Equip-S    952437
   Cabling/Phones    7/12/2013 10    99371    DXL    FF-S    0486017-IN   
Tailor Shop Equip    7/19/2013 10    99371    DXL    FF-S    45218   
Fixtures-Display    7/22/2013 10    99371    DXL    LHI-S    50102851    Video
Security System    7/22/2013 10    99371    DXL    LHI-S    50102852    Video
Security System    7/22/2013

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Page 10 of 10



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70005

 

STORE    LOCATION    CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE 10   
99187    DXL    Rosedale Commons Shopping Center 2480 Fairview Ave. N, Space 145
   ROSEVILLE    MN    55113 10    99178    DXL    Town Center Station 116 S.
Independence Blvd    Virginia Beach    VA    23462 10    99396    DXL    150
Allendale Road Bldg #1, 2nd Floor    KING OF PRUSSIA    PA    19406 10    99701
   DXL    6041 TOPANGA CANYON BLVD    WOODLAND HILLS    CA    91367 10    99460
   DXL    11736 WEST BROAD STREET, SUITE 110 PARC PLACE AT SHORT PUMP   
RICHMOND    VA    23233 10    99343    DXL    5205 CAMPBELLS RUN ROAD   
PITTSBURGH    PA    15205 10    99851    DXL    12455 VICTORIA GARDENS LN
STE#170    RANCHO CUCAMONGA    CA    91739 10    99486    DXL    10515 N. MO-PAC
EXPRESSWAY BUILDING H    AUSTIN    TX    78759 10    99211    DXL    2472
FLATBUSH AVE    BROOKLYN    NY    11234 10    99273    DXL    3931 28TH ST SE   
GRAND RAPIDS    Ml    49512 10    99482    DXL    REGENCY SQUARE 2406 WEST
BRANDON BLVD    BRANDON    FL    33511 10    99383    DXL    2329 COTTMAN AVE
SPACE 51    PHILADELPHIA    PA    19149 10    99513    DXL    YORK RIDGE CTR 815
GOUCHER BLVD    TOWSON    MD    21286 10    99225    DXL    CHESAPEAKE SQUARE
6718-E RITCHIE HIGHWAY    GLEN BURNIE    MD    21061 10    99428    DXL    1111
MUTUAL WAY    GRAND CHUTE (APPLETON)    WI    54913 10    99371    DXL    1730
Clements Bridge Rd    DEPTFORD    NJ    08096

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Page 1 of 1



--------------------------------------------------------------------------------

NOTICE AND ACKNOWLEDGMENT OF ASSIGNMENT

September 30, 2013

Mr. Peter Stratton, Jr.

Destination XL Group, Inc.

555 Turnpike Street

Canton, MA 02021

Reference is hereby made to that certain Equipment Security Note No. 70005
issued pursuant to and incorporating the terms of Master Loan and Security
Agreement dated as of July 20, 2007 (the “Loan Agreement”), by and between BANC
OF AMERICA LEASING & CAPITAL, LLC (“Assignor”), and Destination XL Group, Inc.
(“Borrower”).

Assignor hereby gives Borrower notice, and Borrower hereby acknowledges receipt
of notice, that effective as of September 30, 2013 (the “Effective Date”),
Assignor has assigned to Wells Fargo Equipment Finance, Inc., (“Assignee”),
whose offices are at 733 Marquette Avenue, Seventh Floor, Ste. 700, Minneapolis,
MN 55402, all rights, title, interests, obligations and liabilities of Assignor
to the extent accruing on or after the Effective Date in, under and with respect
to (a) Equipment Security Note No. 70005 dated September 30, 2013 executed by
Borrower in favor of Assignor pursuant to the Loan Agreement (the “Assigned
Note”), (b) the Loan Agreement, and (c) solely to the extent related to the
indebtedness evidenced by the Assigned Note, all of the other documents,
instruments, agreements, certificates and filings executed by Borrower and/or
delivered to Assignor pursuant to the Loan Agreement and/or the Assigned Note
(together with the Loan Agreement and Assigned Note, the “Loan Documents”). From
and after the date of this Notice and Acknowledgment of Assignment, all payments
now or hereafter becoming due pursuant to the Loan Documents or with respect to
the collateral described in the Loan Agreement (the “Collateral”) shall be paid
to Assignor as fiscal agent for Assignee provided however, upon receipt of
notice from Assignee of the termination of such fiscal agency, all payments
shall be paid to Assignee as directed in Assignee’s invoices.

In recognition of Assignee’s reliance upon this Notice, Borrower certifies,
confirms and agrees as follows:

 

  1. The Loan Documents have been duly authorized, executed and delivered by
Borrower; constitute the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with the terms thereof; are in full
force and effect on the date of execution of this notice by Borrower; are not
subject to any defenses, set-offs, claims, counterclaims, or any right to
cancellation or termination; constitute the entire agreement between Assignor
and Borrower regarding the loan transaction evidenced thereby (the “Loan”) and
the terms and conditions of the Loan Documents with respect to the Collateral,
and there are no other documents or agreements with regard to the Loan or
affecting the Collateral; and no default by Assignor or Borrower or event which,
with the passage of time or the giving of notice, or both, would constitute a
default by Assignor or Borrower under the Loan Documents has occurred. All
names, addresses, signatures, amounts and other facts contained in the Loan
Documents are correct.

 

  2. There are no modifications, amendments or supplements to the Loan Documents
which relate to the Assigned Note or any of the other Loan Documents; and any
future modification, termination, amendment or supplement to the Loan Documents
which relates to the Assigned Note or any of the other Loan Documents, or
settlement of amounts due thereunder or which relates to the Collateral, shall
be ineffective without Assignee’s prior written consent.



--------------------------------------------------------------------------------

  3. The Collateral has been delivered to and accepted by Borrower and is in
good working order and suitable for Borrower’s purposes in all respects. The
Collateral is in Borrower’s possession and is located at the location specified
in the Loan Agreement. No casualty has occurred with respect to the Collateral.

 

  4. There has been no prepayment with respect to the Assigned Note. Payments of
any and all monies due under the Loan Documents have been and will continue to
be paid in strict accordance with the terms thereof. The Assigned Note is
current in all respects and all taxes due in connection with the acquisition,
financing use and ownership of the Collateral have been paid. As of the date
hereof, there are forty-eight (48) scheduled payments, each in the amount of
$108,481.08, remaining to be paid under the Assigned Note.

 

  5. Borrower acknowledges and agrees that (i) it has granted to Assignor a
first priority security interest in the Collateral and that the collateral is
free of all other security interests, liens and encumbrances, and that as a
result of the assignment of such security interest by Assignor to Assignee,
Assignor shall have no interest or authority of any nature regarding the
Collateral or the Assigned Note, and Assignor shall be released from all
obligations and liabilities hereunder and with respect to the other Loan
Documents to the extent the same have been assigned to, and accepted and assumed
by Assignee, (ii) Borrower will deal exclusively with respect to the Assigned
Note and Loan Agreement with Assignee, except to the extent that Assignor has
been designated as fiscal agent for Assignee, and Borrower will deliver copies
of all notices and other communications given or made by Borrower to Assignee at
the address listed above, (iii) so far as enforcement of the Assigned Note is
concerned, notwithstanding the existence of other promissory notes issued under
the Loan Agreement, the Assigned Note is separate and severable and Assignee may
take enforcement action with respect to the Assigned Note independently of other
assignees or financing parties having an interest in the Loan Agreement or other
promissory notes not included in the Assigned Note, and (iv) Borrower will
execute such other instruments and take such actions as Assignee reasonably may
require to further confirm the sale, assignment and transfer by Assignor to
Assignee.

 

  6. Borrower has not received any notice of, nor has Borrower caused or
participated in, any prior sale, transfer, assignment, hypothecation or pledge
of the Collateral, the Assigned Note or the payments due or to become due
thereunder.

 

  7. Borrower will keep the Loan Agreement, the Assigned Note and the Collateral
free and clear of all liens and encumbrances (other than the interest of
Assignor, Assignee or parties claiming by, through or under them).

 

  8. All representations and duties of Assignor intended to induce Borrower to
enter into the Loan Documents, whether required by the Loan Documents or
otherwise, have been fulfilled.

 

  9. Borrower has executed only one (1) original of each of the Assigned Note
and Loan Agreement, which were delivered to Assignor.

 

  10. Borrower agrees to promptly send to Assignee such financial statements and
other notices as may be required to be sent to Assignee under the terms of the
Loan Agreement, as assignee of Assignor’s interest in, to and under the Loan
Documents, directly to Assignee at Assignee’s address set forth hereinabove.

 

  11. Pursuant to the terms of the Loan Agreement, Borrower hereby agrees to
promptly add Assignee as a loss payee and as an additional insured under each
casualty and liability insurance policy maintained by Borrower as may be
required under the Loan Agreement and to furnish to Assignee evidence of such
insurance coverage not later than 20 days from the date hereof.



--------------------------------------------------------------------------------

Accepted and agreed to on this 30th day of September, 2013.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

Assignor

   

DESTINATION XL GROUP, INC.

Borrower

By:  

 

    By:  

/s/ Dennis R. Hernreich

Name:  

 

    Name:  

Dennis R. Hernreich

Title:  

 

    Title:  

EVP, COO, CFO, Treasurer, Secretary

WELLS FARGO EQUIPMENT FINANCE, INC.

Assignee

      By:  

 

      Name:  

 

      Title:  

 

     